DETAILED ACTION
	Claims 1, 6, 7, 10-12, 14, 15, 18, 19, 91, 92, 94-96, and 105-108 are currently pending in the instant application.  Claims 1, 10-12, 14, 94, and 108 are rejected.  Claims 15, 91, 92, and 106 are objected.  Claims 6, 7, 18, 19, 95, 96, 105, and 107 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of example 22: 
    PNG
    media_image1.png
    112
    639
    media_image1.png
    Greyscale

 in the reply filed on 1 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 15, 91, 92, and 106 which also appear allowable and further to the compound: 
    PNG
    media_image2.png
    172
    332
    media_image2.png
    Greyscale
, including: 
    PNG
    media_image3.png
    82
    212
    media_image3.png
    Greyscale
which is not allowable.
Claims 1, 10-12, 14, 15, 91, 92, 94, 106, and 108 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned  compounds.  It has been determined that the entire scope claimed is not patentable.  Claim 95, while stated by applicant to read on the elected species, does not read on the elected species and is considered withdrawn along with claims 6, 7, 18, 19, 96, 105, and 107..
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the term “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 15, 91, 92, and 106 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 14, 94, and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,544,698.

    PNG
    media_image4.png
    249
    379
    media_image4.png
    Greyscale
which have nistamine H4 receptor-modulating activity (column 3).  Specific compounds disclsed are 
    PNG
    media_image5.png
    215
    420
    media_image5.png
    Greyscale
(column 10).  Column 7 provides:

    PNG
    media_image6.png
    228
    451
    media_image6.png
    Greyscale
.  A specific compound disclosed is example 24: 

    PNG
    media_image7.png
    143
    315
    media_image7.png
    Greyscale
.  The compound of example 24 of the prior art corresponds to the formula of the instant claims, for example, wherein R5 is Chloro; R6 and R7 are each hydrogen; X is b):

    PNG
    media_image8.png
    125
    247
    media_image8.png
    Greyscale
wherein one of p and q is 1 and the other is 2; each R1 is hydrogen; R2 is hydrogen; and R3 is hydrogen, specifically:

    PNG
    media_image9.png
    42
    467
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 February 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600